Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 25th, 2020 has been entered.

Response to Arguments
2.  Applicant’s arguments, filed November 25th, 2020, with respect to the rejections of the independent claims have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of Espasa et al (US 2017/0308383) and Anderson et al (US 2015/0088946).

Claim Objections
3.  Claims 2, 3, 8-11, and 14-15 are objected to because of the following informalities:
In claims 2, 8, and 14, the phrase “the operations are” should be replaced with “the operation is” to match the usage of the term in the claims upon which they depend.
The remaining claims are objected to for their dependence upon the previously objected claims.
Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.  Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al (US 2015/0088946, herein Anderson) in view of Espasa et al (US 2017/0308383, herein Espasa).

Regarding claim 1, Anderson teaches a processor comprising:
decode circuitry to decode a single instruction having fields for an opcode, at least two packed data source operand identifiers, a packed data destination operand identifier, and a broadcast control ([0055-0057], decoder & [0061], packed data elements & Figure 13, [0102-0106], floating point instruction format with opcode, source, destination, and broadcast control fields); and
execution circuitry to execute the decoded single instruction ([0057-0058]) to:
broadcast a packed data element from a first of the identified packed data source operands, wherein the packed data element position to be broadcast is selected based only on a value of the broadcast control ([0091-0092], broadcast data elements & [0106], broadcast control field),
perform an operation according to the opcode on the broadcasted packed data element from the identified first packed data source operand and packed data elements of a second of the identified second packed data source operands ([0102-0104], perform operation indicated by opcode), and
store a result of the operation in the identified packed data destination operand in positions that correspond to the packed data element positions of the identified second packed data source operand ([0091], [0105], destination specifier).

Espasa teaches a processor comprising decode circuitry to decode a single instruction having fields for an opcode, at least two packed data source operand identifiers, a packed data destination operand identifier, and an immediate ([0068], [0104], & [0057-0060], [0112], immediate field in vector instruction format).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Anderson and Espasa to utilize an immediate field for controlling the broadcasting of packed data elements.  While Anderson does not explicitly state that the broadcast control field is an “immediate”, Anderson’s exemplary instruction format includes various control fields (Anderson Figure 14, broadcast control & rounding control).  While one of ordinary skill in the art may interpret these fields as an “immediate”, i.e., a field which uses explicit bits rather than a register identifier to provide information for executing the instruction, Anderson does not explicitly name these fields as such.  However, both Anderson and Espasa disclose a vector instruction format which utilizes an immediate field (Anderson [0137], Espasa [0057] & [0112]), and Espasa discloses utilizing the immediate field of the instruction to encode control information for instruction execution.  Therefore, including the broadcast control disclosed by Anderson in the immediate field of the instruction would merely entail a combination of known prior art elements to achieve predictable results, and thus would have been obvious to one of ordinary skill in the art.

Regarding claim 2, the combination of Anderson and Espasa teaches the processor of claim 1, wherein the operations are computational (Anderson [0102], floating point operation).

Regarding claim 3, the combination of Anderson and Espasa teaches the processor of claim 2, wherein the immediate is an 8-bit value (Espasa [0057]).



Regarding claim 5, the combination of Anderson and Espasa teaches the processor of claim 1, wherein one of the identified packed data source operands and the destination are the same (Anderson [0102-0105]).

Regarding claim 6, the combination of Anderson and Espasa teaches the processor of claim 1, wherein the identified second packed data source operand is a memory location (Espasa [0068]).

Claims 7-12 refer to a method embodiment of the processor embodiment of claims 1-6.  The rejections for claims 1-6 are thus applicable to claims 7-12.

Claims 13-18 refer to a machine readable medium embodiment of the processor embodiment of claims 1-6.  The rejections for claims 1-6 are thus applicable to claims 13-18.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mahurin (US 2017/0024208) discloses a processor for performing operations on packed data elements wherein an input data element is broadcast to multiple lanes for execution.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J METZGER whose telephone number is (571)272-3105.  The examiner can normally be reached on Monday-Friday 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J METZGER/Primary Examiner, Art Unit 2182